Name: Commission Regulation (EEC) No 290/78 of 13 February 1978 amending Regulation (EEC) No 743/70 fixing the maximum tolerance for quantity losses resulting from the storage of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 78 Official Journal of the European Communities No L 43/7 COMMISSION REGULATION (EEC) No 290/78 of 13 February 1978 amending Regulation (EEC) No 743/70 fixing the maximum tolerance for quan ­ tity losses resulting from the storage of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 787/69 of 22 April 1969 on the financing of interven ­ tion expenditure in respect of the internal market in cereals and rice ( 1 ), as last amended by Regulation (EEC) No 496/77 (2), and in particular Article 4 (2) (c) thereof, Whereas Regulation (EEC) No 787/69 provides that, above a maximum tolerance, the value of quantity losses over and above a certain tolerance is to be borne by the intervention agencies ; whereas quantity losses relate to both the quantities taken over in the relevant marketing year and quantities in stock at the beginning of that year ; Whereas this tolerance has been fixed by Commission Regulation (EEC) No 743/70 of 23 April 1970 fixing the maximum tolerance for quantity losses resulting from the storage of cereals by intervention agen ­ cies (3 ) ; Whereas, however, account must be taken of the specific conditions which arise following the homo ­ genization and refrigeration of cereals stored in inter ­ vention , as such treatments result in additional quan ­ tity losses ; Whereas the simplest way to express the maximum tolerance which is to be fixed is as a percentage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 A second paragraph as follows is added to the sole Article of Regulation (EEC) No 743/70 : 'However, the maximum tolerance referred to in the first paragraph shall be 13 % in the case of cereals treated by refrigeration and at 25 % in the case of treatment by homogenization .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 105 , 2 . 5 . 1969, p . 4 . I2 ) OJ No L 66 , 12 . 3 . 1977, p . 3 . (3) OJ No L 90 , 24 . 4 . 1970, p . 29 .